Per Curiam.
A rule to show cause was issued in this case, why a writ of certiorari should not be allowed. It resembles in many respects and is somewhat similar to the rule allowed in the case of Jordan, No. 255, the present January term of the Supreme Court. In this case, a review is sought of an ordinance dated April 27th, 1926, providing for the laying out and opening of a public street from Cedar Lane northerly to Market street, in the township of Teaneck, to be known as Queen Ann road, and an award by the board of assessment commissioners, dated July 12th, 1926, of $33 for parcel No. I, being a strip of land 3.02 x 50.2 feet.
The brief of the prosecutors is on the general lines, as that in case No. 255, referred to above, with one additional reason assigned for the allowance of the writ. While the facts are not the same, as in case No. 255, the improvement is part of that general scheme. We find no merit in the reasons urged for the allowance of the writ.
As stated in case No. 255, under Pamph. L. 1925, p. 233, art. 20, § 23, the prosecutor had a right to appeal to the Circuit Court of the county, if dissatisfied with the award.
Under a line of cases, of which Durrell v. Woodbury, 74. N. J. L. 206, is illustrative, the writ should be denied, on the ground of laches, if its purpose is to test the validity of the ordinance.
The ordinance was passed April 27th, 1926, the award was made July 12th, 1926 (Eecord, page 72), all of which the prosecutors had knowledge. The rule was allowed September 11th, 1926.
As stated in case No. 255, certiorari is not a proper mode of trying the title to lands. Jersey City v. Howeth, 30 N. J. L. 521.
The rule to show cause is discharged and a writ of certiorari refused.